DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4 and 13 are rejected under 35 U.S.C. 103 as being obvious over Beck (US 2008/0197120) in view of Sheng (US 2011/0132883).
Regarding claim 1, Beck teaches, in Figs. 6-7, the invention as claimed, including a method for rnaking a cooling hole in a workpiece using laser light [0002, lines 1-2 "method for producing a hole by means of pulsed energy beams in a componenf; 0032, line 1 "hole 7... is a... cooling hole''], the cooling hole [Fig. 7, element 7] including a shaped hole part [Fig. 7, element i 3], the method comprising:
emitting a first laser pulse [0077, lines 1-2 "a rough machining with large laser pulse lengths (> 100 ns, especially >500 ns) is first carried out"] to a rough processing part [Fig. 7, elements 7, 13; 0073, lines 1-5] of the shaped hole part [Fig. 7, element 13] at a position on the workpiece [Figs. 6-7, element 1] where the shaped hole part [Fig. 7, element 13] is to be made at a surface [Fig. 6, element 14] of the workpiece [Figs. 6-7, element 1], according to geometric parameters of [Fig. 7, elements 7, 13; 0073, lines 1-5 See in Fig. 7 that the rough processing part is part of the diffuser 13 or shaped hole part such that the shaped hole part is able to meet specified geometric parameters] the shaped hole part [Fig. 7, element i 3], to remove material [0049, lines 1-4 "In one of the first material removal steps, a first section of the hole 7 is produced in the component 1. This, for example, can at least partially or completely correspond to the diffuser 13"] of the workpiece [Figs. 6-7, element 1] at the rough processing part [Fig. 7, elements 7, 13; 0073, lines 1-5] and complete rough processing [0077, lines 1-4 "rough machining with large laser pulse lengths... As a result, the largest part of the hole 7 is produced. This inner region is identified by the designation 25"] of the shaped hole part [Fig. 7, element i 3]; 
emitting a second laser pulse [0074, lines 1-6 "For completion of the hole 7 or of the diffuser 13, as the case may be, only a thinner, outer edge region 28 in the region of the diffuser 13 has to be machined by means of a laser 19, 19', 19" which can produce laser pulse lengths which are less than or equal to 500 ns, especially less than 100 ns (last material removal steps)"] only when emitted laser light will impact a processing remainder part [Fig. 7, element 28] of the shaped hole part [Fig" 7, element 13] other than the rough processing part [Fig. 7, elements 7, 13; Para. 0073, lines 1-5] of the shaped hole part [Fig. 7, element 13], according to geometric parameters of [Fig. 7, elements 13, 28; 0074, lines 1- 6 See in Fig. 7 that the outer edge region 28 or processing remainder part is part of the diffuser 13 or shaped hole part such that the shaped hole part is able to meet specified geometric parameters] the shaped hole part [Fig. 7, element i 3], to remove only remaining material [0073, 0074, 0080] of the workpiece [Figs. 6-7, element 1] according to the geometric parameters at the processing remainder part [Fig. 7, element 28] and complete fine processing of [0074, lines 1- 6] the shaped hole part [Fig, 7, element 13];
energy of the first laser pulse [0061, lines 1-3 "With the longer pulse lengths, a power output of the laser 19, 19', 19" of several 100 Watts, especially 500 Watts, is used" See that the laser power output of the longer (i.e. first) pulse length is 500 Watts (energy/unit time)] is greater than energy of the second laser pulse [0062, lines 1-2 "With the shorter laser pulse lengths, a power output of the laser 19, 19' of less than 300 Watts is used" See that the laser power output of the shorter (i.e. second) pulse length is 300 Watts (energy/unit time)].
Beck is silent on forming an image of a processing region on said workpiece via an image sensor which collects visible light emitted by the processing region of said workpiece and transmitting the image to a controller; and determining whether processing is complete based on the image of the processing region.
However, Sheng discloses in Figs. 3 and 7, "methods for laser micromachining and more particularly to modifying a machining path to control the shape of a machined feature" (0001, lines 1-3) including forming an image of a processing region on said workpiece [0023, lines 1-4 "Imaging element 20 takes images of a hole drilled by system 10. Imaging element 20 may be positioned to take optical images of the hole along the same optical path as the laser beam"] via an image sensor [Fig. 7, element 20] which collects visible light emitted by the processing region of said workpiece and transmitting the image to a controller 0027, lines 1-3 "Laser micromachining system 10 includes a controller (not shown) for guiding the laser along the predefined path"; 0029, lines 2-8 "the shape of the hole is characterized using imaging element 20 and processor 22. The processor 22 may characterize the shaped based on edge detection of the hole by imaging element 20. Imaging element 20 may record one or more images of the hole. The processor 22 can then use known image processing techniques to detect the hole's edges"; 0034, lines 1-7 "the predefined path is adjusted based on the difference between the shape of the hole and the target shape for the hole. The predefined path is adjusted so that the resulting hole more closely matches the shape of the target hole. In an exemplary embodiment, the processor 22 computes a compensation ratio for each sample point along the radius­ angle graph 150"; 0036, 
It would be obvious to a person having ordinary skill in the art that the processor may exist as an extension of, or in fact within or directly connected to, the controller. Thus, in effect, the image is being transmitted to the controller]; and determining whether processing is complete based on the image of the processing region [Fig. 3, elements 100, 102, 104, 106, 108; Para. 0037, lines 1-6, 13- 19 "It may be necessary to repeat method 100 multiple times in order for the resulting shape of the hole to sufficiently match the target shape from the specification.  Accordingly, method 100 may further require repeating steps 102-108 until the difference between the shape of the hole and the target shape is below a predetermined threshold... When the difference falls below this predetermined threshold, method 100 may be completed. At this stage, the adjusted predefined path of the laser may produce holes having a shape precisely corresponding to the target shape of the holes. Thus, method 100 may be used as described above to drilling holes to meet stringent specifications"].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng regarding forming an image of a processing region on the workpiece via an image sensor which collects visible light emitted by the processing region of the workpiece 
Regarding claim 3, Beck in view of Sheng teaches the invention as claimed and as discussed above. Beck further teaches wherein said cooling hole includes a round hole part [Fig. 7, element 10; 0031, lines 2-6 "hole 7 comprises a lower region 10 which originates from an inner side of the component 1 and which, for example, is formed symmetrically (for example circular, oval or rectangular shaped)"] in communication with [Fig. 7, elements 7, 10, 13 See that the hole 7 has a lower region 10 or round hole part connected to element 13 that is an upper region or diffuser as well as a shaped hole part] said shaped hole part, and the method further comprising:
emitting said first laser pulse to a position on [0073, lines 1-5] said workpiece where the round hole part [Fig. 7, element 10] is to be made, according to geometric parameters of [Fig. 7, elements 10, 25; Fig. 8, element 25; Para. 0077, lines 1-4] the round hole part [Fig. 7, element 10], to remove material [Para. 0077, lines 1-4] of said workpiece at the position extending from [Fig. 7, elements 10, 25; Fig. 8, element 25; Para. 0077, lines 1-4] said shaped hole part where the round hole part [Fig. 7, element 10] is to be made, and to make the round hole part [Figs. 7-8; 0077, lines 1-4 "rough machining with large laser pulse lengths ... 
Regarding claim 4, Beck in view of Sheng teaches the invention as claimed and as discussed above. Beck further teaches wherein said first laser pulse is of a millisecond level [0064, lines 1-2 "With the longer laser pulse lengths, a laser pulse duration of 0.4 ms"], and said second laser pulse is of a level smaller than a nanosecond level [Para. 0079, lines 2-3 "with shorter laser pulse lengths...<100 ns"].
Regarding claim 13, Beck in view of Sheng teaches the invention as claimed and as discussed above. Beck further teaches wherein said first laser pulse is of a millisecond level [Para. 0064, lines 1-2 "With the longer laser pulse lengths, a laser pulse duration of 0.4 ms"], and said second laser pulse is of a level smaller than a nanosecond level [Para. 0079, lines 2-3 "with shorter laser pulse lengths...<100 ns"].

Claim 2, 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Beck (US 2008/0197120) in view of Sheng (US 2011/0132883) as applied to claim 1, further in view of Bolms (US 2009/0283508).
Regarding claim 2, Beck in view of Sheng discloses the invention as claimed and as discussed above. Beck further teaches wherein the emitting of [0077, lines 
selecting regions [Fig. 7, element 13 See that a location is selected where the shaped hole or diffuser is to be made] at said rough processing part according to geometric parameters of said shaped hole part, and emitting first laser pulses to the selected processing regions [Fig. 7, element 13 See that a location is selected where the shaped hole or diffuser is to be made] to remove material [0049, lines 1-4 "In one of the first material removal steps, a first section of the hole 7 is produced in the component 1. This, for example, can at least partially or completely correspond to the diffuser 13"] of said workpiece at said rough processing part, thereby completing rough processing [Figs. 7-8; 0077, lines 1-4 "rough machining with large laser pulse lengths... As a result, the largest part of the hole 7 is produced. This inner region is identified by the designation 25" See that the result of rough machining is that the largest part of the hole 7, identified as element 25, is produced of said shaped hole part.
Beck in view of Sheng is silent on selecting multiple processing regions.
Bolms discloses "producing a hole, with side-delimiting flanks, in a component, in which a laser beam is directed onto the component surface" [0002, lines 1-3] including selecting multiple processing regions [Fig. 1; 0021, lines 1-6 "FIG. 1 shows the component 1 before commencement of the method, wherein the flanks 3a and 3b, which on the right and left delimit the hole 2 which is to be produced at the sides, are indicated with broken lines. The overall volume of the hole 2 which is to be produced is divided into a left-hand and a right-hand partial 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng with the teachings of Bolms regarding selecting multiple processing regions because Bolms teaches "the division of the overall volume of the hole into a plurality of partial volumes allows complex hole geometries to be formed" (Bolms, 0008, lines 5-7).
Regarding claim 11, Beck in view of Sheng and Bolms discloses the invention as claimed and as discussed above.  Beck further teaches wherein said cooling hole includes a round hole part [Fig. 7, element 10; Para. 0031, lines 2-6 "hole 7 comprises a lower region 10 which originates from an inner side of the component 1 and which, for example, is formed symmetrically (for example circular, oval or rectangular shaped)"] in communication with [Fig. 7, elements 7, 10, 13 See that the hole 7 has a lower region 10 or round hole part connected to element 13 that is an upper region or diffuser as well as a shaped hole part] said shaped hole part, and the method further comprising:
emitting said first laser pulse to a position on [0073, lines 1-5] said workpiece where the round hole part [Fig. 7, element 10] is to be made, according to geometric parameters of [Fig. 7, elements 10, 25; Fig. 8, element 25; 0077, lines 1-4] the round hole part [Figs. 7, element 10], to remove material [0077, lines 1-4] of said workpiece at the position where the round hole part [Fig. 7, element 10] is to be 
Regarding claim 12, Beck in view of Sheng and Bolms discloses the invention as claimed and as discussed above. Beck further teaches wherein said first laser pulse is of a millisecond level [0064, lines 1-2 "With the longer laser pulse lengths, a laser pulse duration of 0.4 ms"], and said second laser pulse is of a level smaller than a nanosecond level [0079, lines 2-3 "with shorter laser pulse lengths...<100 ns"].

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Beck (US 2008/0197120) in view of Sheng (US 2011/0132883) as applied to claim 1, further in view of Starkweather et al. (US 2012/0102959).
Regarding claim 10, Beck in view of Sheng teaches the invention as claimed and as discussed above; except a non-transitory computer readable storage medium including program code segments which, when executed on a computer, perform the method of claim 1.
Starkweather discloses a "substrate having one or more shaped effusion cooling holes... Each shaped cooling hole has a bore angled relative to an exit surface... One end of the bore is an inlet formed in an inlet surface...The other end of the bore is an outlet formed in the exit surface...The outlet has a shaped portion" 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng with the teachings of Starkweather regarding a non-transitory computer readable storage medium including program code segments which, when executed on a computer, perform the method of claim 1 because Starkweather teaches "the motor 63 is coupled with the lens 64 and the controller 61 so that one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" (Starkweather, 0061, lines 3-8). It would have been obvious to one of ordinary skill in the art that such an automated process for positioning the workpiece for hole formation by laser would be superior to other methods like manual positioning by saving time and effort and improving precision.

Claim 5, 7-8 and 16 are rejected under 35 U.S.C. 103 as being obvious over Beck (US 2008/0197120) in view of Sheng (US 2011/0132883) and Starkweather et al. (US 2012/0102959).
Regarding claim 5, Beck teaches, in Figs. 6-8, the invention as claimed, including a device for making a cooling hole in a workpiece using laser light [Para. 0002, lines 1-3 "method for producing a hole by means of pulsed energy beams in a component, and to a device with lasers" See that both a method and a device are taught for producing a hole by laser pulsed beams in a component; Para. 0032, line 1 "hole 7... is a... cooling hole"], the cooling hole [Fig. 7, element 7] including a shaped hole part [Fig. 7, element 13], the device comprising:
a...unit to emit a first laser pulse [0077, lines 1-2 "a rough machining with large laser pulse lengths (> 100 ns, especially >500 ns) is first carried out"] to a rough processing part [Fig. 7, elements 7, 13; Para. 0073, lines 1-5] at a position of the shaped hole part [Fig. 7, element 13], according to geometric parameters of [Fig. 7, elements 7, 13; 0073, lines 1-5 See in Fig. 7 that the rough processing part is part of the diffuser 13 or shaped hole part such that the shaped hole part is able to meet specified geometric parameters] the shaped hole part [Fig. 7, element 13], to remove material [0049, lines 1-4 "In one of the first material removal steps, a first section of the hole 7 is produced in the component 1. This, for example, can at least partially or completely correspond to the diffuser 13"] of the workpiece [Figs. 6-7, element 1] at the rough processing part [Fig. 7, elements 7, 13; 0049, lines 1-4 "In one of the first material removal steps, a first section of the hole 7 is produced in the component 1.  This, for example, can at least partially or completely correspond to 
and a...unit to emit a second laser pulse [0074, lines 1-6 "For completion of the hole 7 or of the diffuser 13, as the case may be, only a thinner, outer edge region 28 in the region of the diffuser 13 has to be machined by means of a laser 19, 19', 19" which can produce laser pulse lengths which are less than or equal to 500 ns,  especially less than 100 ns (last material removal steps)"] only when the emitted laser light will impact a processing remainder part [Fig. 7, element 28] other than the rough processing part [Fig. 7, elements 7, 13; 073, lines 1-5] of the shaped hole part [Fig. 7, element 13], according to geometric parameters of [Fig. 7, elements 13, 28; 0074, lines 1-6 See in Fig. 7 that the outer edge region 28 or processing remainder part is part of the diffuser 13 or shaped hole part such that the shaped hole part is able to meet specified geometric parameters] the shaped hole part [Fig. 7, element 13], to remove only remaining material [0073, 0074, lines 1-6, 0080] of the workpiece [Figs. 6-7, element 1] according to the geometric parameters at the processing remainder part [Fig. 7, element 28] and complete fine processing [0074, lines 1-6 "For completion of the hole 7 or of the diffuser 13, as the case may be, only a thinner, outer edge region 28 in the region of the diffuser 13 has to be machined by means of a laser 19, 19', 19" which can produce laser pulse lengths which are less than or equal to 500 ns, especially less than 100 ns (last material removal steps)"] of the shaped hole part [Fig. 7, element 13];
energy of the first laser pulse [0061, lines 1-3 "With the longer pulse lengths, a power output of the laser 19, 19', 19" of several 100 Watts, especially 500 Watts, is used" See that the laser power output of the longer (i.e. first) pulse length is 500 Watts (energy/unit time)] is greater than energy of the second laser pulse [Para. 0062, lines 1-2 "With the shorter laser pulse lengths, a power output of the laser 19, 19' of less than 300 Watts is used" See that the laser power output of the shorter (i.e. second) pulse length is 300 Watts (energy/unit time)].
Beck is silent on an image sensor configured to collect visible light emitted by a processing region of said workpiece, and form an image of the processing region and transmit said image to a controller; a shaped hole part rough processing unit, a shaped hole part fine processing unit and wherein the controller is configured to determine whether processing is complete based on the image of the processing region.
However Sheng teaches, in Figs. 3 and 7, an image sensor [Fig. 7, element 20] configured to collect visible light emitted by a processing region of said workpiece [0023, lines 1-4 "Imaging element 20 takes images of a hole drilled by system 10.  Imaging element 20 may be positioned to take optical images of the hole along the same optical path as the laser beam"], and form an image of the processing region and transmit said image to a controller [0027, lines 1-3 "Laser micromachining system 10 includes a controller (not shown) for guiding the laser along the predefined path"; 0029, lines 2-8 "the shape of the hole is characterized using imaging element 20 and processor 22. The processor 22 may characterize the shaped based on edge detection of the hole by imaging element 20. Imaging 
and wherein the controller is configured to determine whether processing is complete based on the image of the processing region [Fig. 3, elements 100, 102, 104, 106, 108; 0037, lines 1-6, 13-19 "It may be necessary to repeat method 100 multiple times in order for the resulting shape of the hole to sufficiently match the target shape from the specification. Accordingly, method 100 may further require repeating steps 102-108 until the difference between the shape of the hole and the target shape is below a predetermined threshold ... When the difference falls below this predetermined threshold, method 100 may be completed. At this stage, the adjusted predefined path of the laser may produce holes having a shape precisely 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng regarding an image sensor configured to collect visible light emitted by a processing region of said workpiece, and form an image of the processing region and transmit said image to a controller; and wherein the controller is configured to determine whether processing is complete based on the image of the processing region because Sheng teaches "laser micromachining holes of any shape in any material" (Sheng, 0016, lines 7-8) where the "predefined path of the laser is adjusted based on the difference between the shape of the hole and the target shape for the hole" (Sheng, 0005, lines 8-10).
Starkweather teaches a shaped hole part rough processing unit [Para. 0061, lines 3-8 "one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" See that the controller or shaped hole part rough processing unit controls the laser for the rough processing] and a shaped hole part fine processing unit [Para. 0061, lines 3-8 "one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" See that the controller or shaped hole part fine processing unit controls the laser for the fine processing.  It would be obvious to a person having ordinary skill in the art that a controller capable of controlling the laser processing would be able to control the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng with the teachings of Starkweather regarding a shaped hole part rough processing unit and a shaped hole part fine processing unit because Starkweather teaches "that one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" (Starkweather, Para. 0061, lines 3-8). It would have been obvious to one of ordinary skill in the art that such an automated process for positioning the workpiece for hole formation by laser would be superior to other methods like manual positioning by saving time and effort and improving precision.
Regarding claim 7, Beck in view of Sheng and Starkweather discloses the invention as claimed and as discussed above. Beck further teaches wherein said cooling hole further includes a round hole part [Fig. 7, element 10; 0031, lines 2-6 "hole 7 comprises a lower region 10 which originates from an inner side of the component 1 and which, for example, is formed symmetrically (for example circular, oval or rectangular shaped)"], said device further comprising:
a...unit to emit said first laser pulse to a position on [0073, lines 1-5] said workpiece where the round hole part [Fig. 7, element 10] is to be made, according to geometric parameters of [Fig. 7, elements 10, 25; Fig. 8, element 25; 0077, lines 1-4] the round hole part [Fig. 7, element 10], to remove material [0077, lines 1-4] of 
Beck in view of Sheng and Starkweather is silent on a round hole part processing unit.
Starkweather further teaches a round hole part processing unit [Para. 0061, lines 3-8 "one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" See that the controller or round hole part processing unit controls the laser for the round hole part processing. It would be obvious to a person having ordinary skill in the art that a controller capable of controlling the laser processing would be able to control the round hole part processing, not to mention the rough processing and fine processing, either as a single unit or as the same controller partitioned into separate units for performing the different duties].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng and Starkweather with the further teachings of Starkweather regarding a round hole part processing unit because Starkweather teaches "that one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with 
Regarding claim 8, Beck in view of Sheng and Starkweather teaches the invention as claimed and as discussed above. Beck further teaches wherein said first laser pulse is of a millisecond level [Para. 0064, lines 1-2 "With the longer laser pulse lengths, a laser pulse duration of 0.4 ms"], and said second laser pulse is of a level smaller than a nanosecond level [Para. 0079, lines 2-3 "with shorter laser pulse lengths...<100 ns"].
Regarding claim 16, Beck in view of Sheng and Starkweather teaches the invention as claimed and as discussed above. Beck further teaches wherein said first laser pulse is of a millisecond level [Para. 0064, lines 1-2 "With the longer laser pulse lengths, a laser pulse duration of 0.4 ms"], and said second laser pulse is of a level smaller than a nanosecond level [Para. 0079, lines 2-3 "with shorter laser pulse lengths...<100 ns"].

Claim 6, 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over Beck (US 2008/0197120) in view of Sheng (US 2011/0132883) and Starkweather (US 2012/0102959) as applied to claim 5 above, and further in view of Bolms (US 2009/0283508).
Regarding claim 6, Beck in view of Sheng and Starkweather teaches the invention as claimed and as discussed above. Beck further teaches wherein said shaped hole part rough processing unit is further configured to: select... regions at [Fig. 7, element 13 See that a location is selected where the shaped hole or diffuser is to be made] said rough processing part according to geometric parameters of said shaped hole part, and emit first laser pulses to the selected processing regions [Fig. 7, element 13 See that a location is selected where the shaped hole or diffuser is to be made] to remove material of [Para. 0049, lines 1-4 "In one of the first material removal steps, a first section of the hole 7 is produced in the component 1. This, for example, can at least partially or completely correspond to the diffuser 13"] said workpiece at said rough processing part, thereby completing rough processing [Figs. 7-8; Para. 0077, lines 1-4 "rough machining with large laser pulse lengths ... As a result, the largest part of the hole 7 is produced. This inner region is identified by the designation 25" See that the result of rough machining is that the largest part of the hole 7, identified as element 25, is produced of said shaped hole part.
Beck in view of Sheng and Starkweather is silent on multiple processing regions.
Bolms discloses multiple processing regions [Fig. 1; Para. 0021, lines 1-6 "FIG. 1 shows the component 1 before commencement of the method, wherein the flanks 3a and 3b, which on the right and left delimit the hole 2 which is to be produced at the sides, are indicated with broken lines. The overall volume of the hole 2 which is to be produced is divided into a left-hand and a right-hand partial volume 2a and 2b" See that before producing the cooling hole, the overall volume 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng and Starkweather with the teachings of Balms regarding multiple processing regions because Balms teaches "the division of the overall volume of the hole into a plurality of partial volumes allows complex hole geometries to be formed" (Balms, Para. 0008, lines 5-7).
Regarding claim 14, Beck in view of Sheng, Starkweather and Balms teaches the invention as claimed and as discussed above. Beck further teaches wherein said cooling hole further includes a round hole part [Fig. 7, element 10; Para. 0031, lines 2-6 "hole 7 comprises a lower region 10 which originates from an inner side of the component 1 and which, for example, is formed symmetrically (for example circular, oval or rectangular shaped)"], said device further comprising:
a...unit to emit said first laser pulse to a position on [Para. 0073, lines 1-5] said workpiece where the round hole part [Fig. 7, element 10] is to be made, according to geometric parameters of [Fig. 7, elements 10, 25; Fig. 8, element 25; Para. 0077, lines 1-4] the round hole part [Fig. 7, element 10], to remove material [Para. 0077, lines 1-4] of said workpiece at the position where the round hole part [Fig. 7, element 10] is to be made and make the round hole part [Fig. 7, elements 10, 25; Fig. 8, element 25; Para. 0077, lines 1-4 "rough machining with large laser pulse lengths... As a result, the largest part of the hole 7 is produced. This inner region is identified by the designation 25" See that the result of rough machining is 
Beck in view of Sheng, Starkweather and Balms is silent on a round hole part processing unit.
Starkweather further teaches a round hole part processing unit [Para. 0061, lines 3-8 "one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" See that the controller or round hole part processing unit controls the laser for the round hole part processing. It would be obvious to a person having ordinary skill in the art that a controller capable of controlling the laser processing would be able to control the round hole part processing, not to mention the rough processing and fine processing, either as a single unit or as the same controller partitioned into separate units for performing the different duties].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng, Starkweather and Balms with the further teachings of Starkweather regarding a round hole part processing unit because Starkweather teaches "that one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" (Starkweather, Para. 0061, lines 3-8). It would have been obvious to one of ordinary skill in the art that such an automated process for positioning the workpiece for hole formation by laser would 
Regarding claim 15, Beck in view of Sheng, Starkweather and Balms teaches the invention as claimed and as discussed above. Beck further teaches wherein said first laser pulse is of a millisecond level [Para. 0064, lines 1-2 "With the longer laser pulse lengths, a laser pulse duration of 0.4 ms"], and said second laser pulse is of a level smaller than a nanosecond level [Para. 0079, lines 2-3 "with shorter laser pulse lengths…<100 ns”].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2008/0197120) in view of Sheng (US 2011/0132883) and Starkweather (US 2012/0102959).
Regarding claim 9, Beck teaches, in Figs. 6-7, the invention as claimed, including a system for making a cooling hole in a workpiece [Para. 0002, lines 1-3 "method for producing a hole by means of pulsed energy beams in a component, and to a device with lasers" See that both a method and a device are taught for producing a hole by laser pulsed beams in a component, Para. 0032, line 1 "hole 7... is a... cooling hole"], comprising:
a laser [Fig. 6, elements 19, 19', 19"] to generate a laser pulse onto the workpiece [Fig. 6, elements 1, 22];
the laser [Fig. 6, elements 19, 19', 19"] to emit a first laser pulse [Para. 0077, lines 1-2 "a rough machining with large laser pulse lengths (> 100 ns, especially >500 ns) is first carried out"] to a rough processing part [Fig. 7, elements 
and emit a second laser pulse [Para. 0074, lines 1-6 "For completion of the hole 7 or of the diffuser 13, as the case may be, only a thinner, outer edge region 28 in the region of the diffuser 13 has to be machined by means of a laser 19, 19', 19" which can produce laser pulse lengths which are less than or equal to 500 ns, especially less than 100 ns (last material removal steps)"] only when emitted light will impact a processing remainder part [Fig. 7, element 28] other than the rough processing part [Fig. 7, elements 7, 13; Para. 0073, lines 1-5, 0074, 0080] of the shaped hole part [Fig. 7, element 13], according to geometric parameters of [Fig. 7, elements 13, 28; Para. 0074, lines 1-6 See in Fig. 7 that the outer edge region 28 or processing remainder part is part of the diffuser 13 or shaped hole part such 
wherein energy of the first laser pulse [Para. 0061, lines 1-3 "With the longer pulse lengths, a power output of the laser 19, 19', 19" of several 100 Watts, especially 500 Watts, is used" See that the laser power output of the longer (i.e. first) pulse length is 500 Watts (energy/unit time)] is greater than energy of the second laser pulse [Para. 0062, lines 1-2 "With the shorter laser pulse lengths, a power output of the laser 19, 19' of less than 300 Watts is used" See that the laser power output of the shorter (i.e. second) pulse length is 300 Watts (energy/unit time)].
Beck is silent on a controller; and an image sensor configured to collect visible light emitted by a processing region of said workpiece, and form an image of the processing region and transmit said image to the controller, the controller is configured to store a program to cause, when executed, said laser to emit.
However, Sheng teaches, in Figs. 3 and 7, a controller [Para. 0027, lines 1-3 "Laser micromachining system 10 includes a controller (not shown) for guiding the laser along the predefined path"]; and an image sensor [Fig. 7, element 20] configured to collect visible light emitted by a processing region of said workpiece [Para. 0023, lines 1-4 "Imaging element 20 takes images of a hole drilled by system 10. Imaging element 20 may be positioned to take optical images of the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng regarding a controller; and an image sensor configured to collect visible light 
Starkweather discloses the controller is configured to store a program to cause, when executed, said laser to emit [Para. 0060, lines 3-5 "laser source 60 is coupled with a controller 61, which may be a general purpose or specific purpose computer" See that the execution of the laser may be performed by a computer; Para. 0064, lines 1-4, 6-7 "controller 61 is configured to execute one or more computer readable instructions stored on a computer readable medium, such as any type of computer readable memory ... to form the shaped cooling hole 10 in the substrate 20"].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng with the teachings of Starkweather wherein the controller is configured to store a program to cause, when executed, said laser to emit because Starkweather teaches "the motor 63 is coupled with the lens 64 and the controller 61 so that one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" (Starkweather, Para. 0061, lines 3-8). It would have been obvious to one of ordinary skill in the art .

Claims 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2008/0197120) in view of Starkweather (US 2012/0102959) and Sheng (US 2011/0132883).
Regarding claim 17, Beck teaches, in Figs. 6-7, the invention as claimed, including a device for making a cooling hole in a workpiece using laser light [Para. 0002, lines 1-3 "method for producing a hole by means of pulsed energy beams in a component, and to a device with lasers" See that both a method and a device are taught for producing a hole by laser pulsed beams in a component; Para. 0032, line 1 "hole 7... is a... cooling hole"], the cooling hole [Fig. 7, element 7] including a shaped hole part [Fig. 7, element 13], the device comprising:
cause a laser [Fig. 6, elements 19, 19' 19"] to emit a first laser pulse [Para. 0077, lines 1-2 "a rough machining with large laser pulse lengths (> 100 ns, especially >500 ns) is first carried out"] to a rough processing part [Fig. 7, elements 7, 13; Para. 0073, lines 1-5] at a position of the shaped hole part [Fig. 7, element 13], according to geometric parameters of [Fig. 7, elements 7, 13; Para. 0073, lines 1-5 See in Fig. 7 that the rough processing part is part of the diffuser 13 or shaped hole part such that the shaped hole part is able to meet specified geometric parameters] the shaped hole part [Fig. 7, element 13], to remove material [Para. 0049, lines 1-4 "In one of the first material removal steps, a first 
and cause the laser to emit a second laser pulse [Para. 0074, lines 1-6 "For completion of the hole 7 or of the diffuser 13, as the case may be, only a thinner, outer edge region 28 in the region of the diffuser 13 has to be machined by means of a laser 19, 19', 19" which can produce laser pulse lengths which are less than or equal to 500 ns, especially less than 100 ns (last material removal steps)"] only when emitted laser light will impact a processing remainder part [Fig. 7, element 28] other than the rough processing part [Fig. 7, elements 7, 13; Para. 0073, lines 1-5, 0074, 0080] of the shaped hole part [Fig. 7, element 13], according to geometric parameters of [Fig. 7, elements 13, 28; Para. 0074, lines 1-6 See in Fig. 7 that the outer edge region 28 or processing remainder part is part of the diffuser 13 or shaped hole part such that the shaped hole part is able to meet specified geometric parameters] the shaped hole part [Fig. 7, element 13], to remove only remaining material [Para. 0074, lines 1-6] of the workpiece [Figs. 6-7, element 1] according to the geometric parameters at the processing remainder part [Fig. 7, element 28] and complete fine processing of [Para. 0074, lines 1- 6 "For completion of the hole 7 or of the diffuser 13, as the case may be, only a thinner, 
energy of the first laser pulse [Para. 0061, lines 1-3 "With the longer pulse lengths, a power output of the laser 19, 19', 19" of several 100 Watts, especially 500 Watts, is used" See that the laser power output of the longer (i.e. first) pulse length is 500 Watts (energy/unit time)] is greater than energy of the second laser pulse [Para. 0062, lines 1-2 "With the shorter laser pulse lengths, a power output of the laser 19, 19' of less than 300 Watts is used" See that the laser power output of the shorter (i.e. second) pulse length is 300 Watts (energy/unit time)].
Beck is silent on at least one processor configured to execute computer-readable instructions to collect, via a sensor, visible light emitted by a processing region of said workpiece, and form an image of the processing region and transmit said image to a controller.
However, Starkweather teaches at least one processor configured to execute computer-readable instructions [Para. 0060, lines 3-5 "laser source 60 is coupled with a controller 61, which may be a general purpose or specific purpose computer" See that the execution of the laser may be performed by a computer; Para. 0064, lines 1-4, 6-7 "controller 61 is configured to execute one or more computer readable instructions stored on a computer readable medium, such as any type of computer readable memory ... to form the shaped cooling hole 10 in the substrate 20"].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Starkweather regarding at least one processor configured to execute computer-readable instructions because Starkweather discloses "the motor 63 is coupled with the lens 64 and the controller 61 so that one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 1O" (Starkweather, Para. 0061, lines 3-8). It would have been obvious to one of ordinary skill in the art that such an automated process for positioning the workpiece for hole formation by laser would be superior to other methods like manual positioning by saving time and effort and improving precision.
Sheng discloses, in Figs. 3 and 7, to collect, via a sensor [Fig. 7, element 20], visible light emitted by a processing region of said workpiece [Para. 0023, lines 1-4 "Imaging element 20 takes images of a hole drilled by system 10. Imaging element 20 may be positioned to take optical images of the hole along the same optical path as the laser beam"], and form an image of the processing region and transmit said image to a controller [Para. 0027, lines 1-3 "Laser micromachining system 10 includes a controller (not shown) for guiding the laser along the predefined path"; Para. 0029, lines 2-8 "the shape of the hole is characterized using imaging element 20 and processor 22. The processor 22 may characterize the shaped based on edge detection of the hole by imaging element 20. Imaging element 20 may record one or more images of the hole. The processor 22 can then use known image processing techniques to detect the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Starkweather with the teachings of Sheng to collect, via a sensor, visible light emitted by a processing region of said workpiece, and form an image of the processing region and transmit said image to a controller because Sheng teaches "laser micromachining holes of any shape in any material" (Sheng, Para. 0016, lines 7-8) where the "predefined path of the laser is adjusted based on the difference between the shape of the hole and the target shape for the hole" (Sheng, Para. 0005, lines 8-10).
Regarding claim 19, Beck in view of Starkweather and Sheng teaches the invention as claimed and as discussed above. Beck further teaches wherein said 
a...unit to emit said first laser pulse to a position on [Para. 0073, lines 1-5] said workpiece where the round hole part [Fig. 7, element 10] is to be made, according to geometric parameters of [Fig. 7, elements 10, 25; Fig. 8, element 25; Para. 0077, lines 1-4] the round hole part [Fig. 7, element 10], to remove material [Para. 0077, lines 1-4] of said workpiece at the position where the round hole part [Fig. 7, element 10] is to be made and make the round hole part [Fig. 7, elements 10, 25; Fig. 8, element 25; Para. 0077, lines 1-4 "rough machining with large laser pulse lengths... As a result, the largest part of the hole 7 is produced. This inner region is identified by the designation 25" See that the result of rough machining is that the largest part of the hole 7, the round hole part identified as element 25, is produced].
Beck in view of Starkweather and Sheng is silent on a round hole part processing unit.
Starkweather further discloses a round hole part processing unit [Para. 0061, lines 3-8 "one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" See that the controller or round hole part processing unit controls the laser for the round hole part processing. It would be obvious to a person having ordinary skill in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Starkweather and Sheng with the further teachings of Starkweather regarding a round hole part processing unit because Starkweather teaches "that one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" (Starkweather, Para. 0061, lines 3-8). It would have been obvious to one of ordinary skill in the art that such an automated process for positioning the workpiece for hole formation by laser would be superior to other methods like manual positioning by saving time and effort and improving precision.
Regarding claim 20, Beck in view of Starkweather and Sheng discloses the invention as claimed and as discussed above. Beck further teaches wherein said first laser pulse is of a millisecond level [Para. 0064, lines 1-2 "With the longer laser pulse lengths, a laser pulse duration of 0.4 ms"], and said second laser pulse is of a level smaller than a nanosecond level [Para. 0079, lines 2-3 "with shorter laser pulse lengths...<100 ns"].
Regarding claim 21, Beck in view of Starkweather and Sheng discloses the invention as claimed and as discussed above. Beck further teaches a system for .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2008/0197120) in view of Starkweather (US 2012/0102959) and Sheng (US 2011/0132883) as applied to claim 17 above, and further in view of Bolms et al. (US 2009/0283508).
Regarding claim 18, Beck in view of Starkweather and Sheng teaches the invention as claimed and as discussed above. Beck further teaches wherein at least one unit is further configured to: select... regions [Fig. 7, element 13] at said rough processing part according to geometric parameters of said shaped hole part, and emit first laser pulses to the selected processing regions [Fig. 7, element 13] to remove material [Para. 0049, lines 1-4 "In one of the first material removal steps, a first section of the hole 7 is produced in the component 1. This, for example, can at least partially or completely correspond to the diffuser 13"] of said workpiece at said rough processing part, thereby completing rough processing of [Para. 0077, lines 1-4 "rough machining with large laser pulse lengths... As a result, the largest part of the hole 7 is produced.  This inner region is identified by the designation 25"] said shaped hole part [Fig. 7, element 13].
Beck in view of Starkweather and Sheng is silent on at least one processor is further configured to: select multiple processing regions.
Starkweather further teaches at least one processor is further configured to: select [Para. 0061, lines 3-8 "one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" See that the controller 61 or processor controls the laser for the rough processing. It would be obvious to a person having ordinary skill in the art that a controller capable of controlling the laser processing would be able to control the rough processing and fine processing either as a single unit or as the same controller partitioned into two separate units for performing the different duties].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Starkweather and Sheng with the further teachings of Starkweather regarding at least one processor is further configured to: select because Starkweather teaches "that one or more laser beams 50 emitted from the laser source 60 will be moved and/or focused, in accordance with one or more signals output from the controller 61 and received by the motor 63, to form the shaped cooling hole 10" (Starkweather, Para. 0061, lines 3-8). It would have been obvious to one of ordinary skill in the art that such an automated process for positioning the workpiece for hole formation by laser would be superior to other methods like manual positioning by saving time and effort and improving precision.
Bolms teaches multiple processing regions [Fig. 1; Para. 0021, lines 1-6 "FIG. 1 shows the component 1 before commencement of the method, wherein the flanks 3a and 3b, which on the right and left delimit the hole 2 which is to be produced at the sides, are indicated with broken lines. The overall volume of the hole 2 which is to be produced is divided into a left-hand and a right-hand partial volume 2a and 2b" See that before producing the cooling hole, the overall volume to be removed is divided into regions 2a and 2b; Para. 0024, lines 3, 6-7 "the laser beam... vaporizes some of the component material" See that the laser beam can be used to vaporize component material in regions 2a and 2b].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Starkweather and Sheng with the teachings of Balms regarding multiple processing regions because Balms teaches "the division of the overall volume of the hole into a plurality of partial volumes allows complex hole geometries to be formed" (Balms, Para. 0008, lines 5-7).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2008/0197120) in view of Sheng (US 2011/0132883) as applied to claim 1, further in view of Beck et al. (US 7,816,625) hereinafter Beck '625.
Regarding claim 22, Beck in view of Sheng discloses the invention as claimed and as discussed above; except wherein said removing said material of said workpiece at said rough processing part and said completing of said rough 
Beck '625 teaches "producing a hole...in which a hole is produced in a component by at least one laser" (Col. 1, lines 17-19) wherein said removing said material of said workpiece at said rough processing part and said completing of said rough processing of said shaped hole part is executed in a shape conformal with a final shape defined by [Fig. 5, elements 7, 13, 25, 28; Col. 3, lines 39- 51 See in Fig. 5 that at the completion of the rough processing of the shaped hole part following the removal of material of the workpiece at the rough processing part the shape of the shaped hole part is conformal with a final shape defined by geometric parameters since the region of the diffusor 13 or shaped hole part is machined "almost completely" (Beck '625, Col. 3, line 45) leaving only a "thin upper region 28" (Beck '625, Col. 3, line 48-49) remaining to be removed by fine processing] said geometric parameters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng with the teachings of Beck '625 wherein said removing said material of said workpiece of said workpiece at said rough processing part and said completing of said rough processing of said shaped hole part is executed in a shape conformal with a final shape defined by said geometric parameters because Beck '625 teaches an improvement in laser machining of holes over the "use of ultrashort laser pulses" (Beck '625, Col. 1, line 44) that are "expensive and very time-consuming on account of their low mean power" (Beck '625, Col. 1, lines 
Regarding claim 23, Beck in view of Sheng discloses the invention as claimed and as discussed above; except during said fine processing, said method includes avoiding said rough processing part by only emitting second laser pulses to said processing remainder part.
Beck '625 discloses during said fine processing, said method includes avoiding said rough processing part by only emitting second laser pulses to [Fig. 5, elements 7, 13, 28; Col. 3, lines 47-51] said processing remainder part.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beck in view of Sheng with the teachings of Beck '625 wherein during said fine processing, said method includes avoiding said rough processing part by only emitting second laser pulses to said processing remainder part because Beck '625 teaches an improvement in laser machining of holes over the "use of ultrashort laser pulses" (Beck '625, Col. 1, line 44) that are "expensive and very time-consuming on account of their low mean power" (Beck '625, Col. 1, lines 44-46) by using "different laser pulse lengths" (Beck '625, Col. 1, line 53) so that "the process can be carried out quickly and easily" (Beck '625, Col. 1, lines 63-64).

Response to Amendments
Claims 1, 5, 9, 17 and 22 have been amended. 
Claims 1-23 are pending.

Response to Arguments
Applicant's arguments filed 11/30/2020 with respect to the 103 rejection of claims 1-23 have been fully considered but they are not persuasive. 
The applicant has argued on pages 7-10 about claims 1, 3, 4 and 13 that Beck in view of Sheng fails to discloses the limitations directed to “emitting a second laser only when emitted laser light will impact a processing remainder part of the shaped hole part other than the rough processing part of the shaped hole according to geometric parameters of the shaped hole part, to remove only remaining material of the workpiece according to the geometric parameters at the processing remainder part and complete fine processing of the shaped hole part” because there in nothing in Beck to indicated that the laser beam 22, 22’ is emitted only when it will impact the remaining portion 28, the examiner respectfully disagrees.  
Beck states in paragraph 0074 that “only one region of the diffuser 13 is machined”, paragraph 0080, as a result of which the outer edge region 28 is removed in a finer and more accurate manner and so is free of cracks and fused area”, which means that only the outer region 28 is processed with the shorter laser pulses and fully discloses the recited claimed limitations.  Only processing the edge region 28 means that the areas that have been already laser processed would be avoided because these preprocessed regions are already to the correct shape and dimensions.  
The applicant further argues that Beck in view of Sheng fails to disclose the limitations of claim 1 directed to “determining whether processing is complete based on the image processing region” because Sheng discloses only discloses characterizing the shape based on edge detection of the hole by imaging element, the examiner respectfully disagrees.  From figure 3 of Sheng, the processor 22 uses imaging element 20 to capture an imaged of the laser processed hole.  In step 106, a difference between the shape of the laser processed hole is determined from a target shape for the hole.  Then if the difference is above a predetermined threshold, it is determined by the processor that the laser processing is not complete and the hole is adjusted based on the difference and therefore Sheng fully discloses “determining whether processing is complete based on the image processing region”.
The applicant argues on page 10 that Beck in view of Sheng and Bolms fails to disclose the limitations of claims 2, 11 and 12 directed to “emitting the first laser pulse includes selecting multiple processing regions at the rough processing part according to geometric parameters of the shaped hole part and emitting first laser pulses to the selected processing regions to remove material of the workpiece at the rough processing part, thereby completing rough processing of the shaped part”, the examiner respectfully disagrees.  
Beck discloses using rough processing a hole with a laser.  Bolms was added to show that dividing the hole into multiple processing sections and laser processing according the multiple processing sections is known in the art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of 
The applicant has argued on pages 11-12 about claims 5, 7, 8 and 16 that Beck in view of Sheng in view of Starkweather fails to disclose the limitations of claim 5 directed to “emitting a second laser pulse only when emitted laser light will impact a processing remainder part of the shaped hole part other than the rough processing part of the shaped hole part, according to geometric parameters of the shaped hole part, to remove only remaining material of the workpiece according to the geometric parameters at the processing remainder part and complete fine processing of the shaped hole part” because Beck in view of Sheng and Starkweather does not disclose when the second sequence of laser shots are emitted or if a specific area is not impacted by the emitted light, the examiner respectfully disagrees.  Beck in view of Sheng and Starkweather discloses the recited claim limitations as similarly set forth in the response to remarks of claims 1, 3, 4 and 13.
The applicant has argued on page 12 about claims 6, 14, and 15 that Beck in view of Sheng, Starkweather and Bolms fails to discloses selecting multiple processing regions as similarly argued with respect to claims 2, 11 and 12, the examiner respectfully disagrees.  Beck in view of Sheng, Starkweather and Bolms discloses the recited claim limitations as similarly set forth in the response to remarks of claims 2, 11 and 12.
The applicant has argued on pages 13-14 about claim 9 that Beck in view of Sheng and Starkweather fails to discloses the limitations directed to “emitting a second laser pulse only when emitted laser light will impact a processing remainder part of the shaped hole part other than the rough processing part of the shaped hole part, according to geometric parameters of the shaped hole part, to remove only remaining material of the workpiece according to the geometric parameters at the processing remainder part and complete fine processing of the shaped hole part” because Beck in view of Sheng and Starkweather does not disclose when the second sequence of laser shots are emitted or if a specific area is not impacted by the emitted light, the examiner respectfully disagrees.  Beck in view of Sheng and Starkweather discloses the recited claim limitations as similarly set forth in the response to remarks of claims 1, 3, 4 and 13.
The applicant has argued on pages 15-16 about claims 17 and 19-21 that Beck in view of Starkweather and Sheng fails to discloses the limitations directed to “emitting a second laser pulse only when emitted laser light will impact a processing remainder part of the shaped hole part other than the rough processing part of the shaped hole part, according to geometric parameters of the shaped hole part, to remove only remaining material of the workpiece according to the geometric parameters at the processing remainder part and complete fine processing of the shaped hole part” because Beck in view of Starkweather and Sheng does not disclose when the second sequence of laser shots are emitted or if a specific area is not impacted by the emitted light, the examiner respectfully 
The applicant has argued on pages 16-17 about claim 18 that Beck in view of Starkweather and Bolms fails to disclose selecting multiple processing regions as similarly argued with respect to claims 2, 11 and 12, the examiner respectfully disagrees.  Beck in view of Starkweather and Bolms discloses the recited claim limitations as similarly set forth in the response to remarks of claims 2, 11 and 12.
The applicant has argued on pages 17-18 about claims 22 and 23 that Beck in view of Sheng fails to discloses “avoiding the rough processing part by only emitting second laser pulses to the processing remainder part” the examiner respectfully disagrees.  Beck states in paragraph 0074 that “only one region of the diffuser 13 is machined”, paragraph 0080, as a result of which the outer edge region 28 is removed in a finer and more accurate manner and so is free of cracks and fused area”, which means that only the outer region 28 is processed with the shorter laser pulses and fully discloses the recited claimed limitations.  Only processing the edge region 28 means that the areas that have been already laser processed would be avoided because these preprocessed regions are already to the correct shape and dimensions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/3/2021